 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     Nevada State Bar No. 8540
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Raquel_Lazo@fd.org

 7   Attorney for Terry Luna

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                                Case No. 2:19-cr-045-RFB-NJK

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               SENTENCING HEARING
13          v.
                                                                    (First Request)
14   TERRY LUNA,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Allison Reese, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Raquel Lazo, Assistant Federal Public Defender, counsel for Terry Luna, that the Sentencing
21   Hearing currently scheduled on September 3, 2019 at 2:00 p.m., be vacated and continued to a
22   date and time convenient to the Court, but no sooner than thirty (30) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel has reviewed the PSR with Mr. Luna. However, she requires
25   additional time to more thoroughly review the PSR with Mr. Luna. Additionally, defense
26   counsel needs to meet with Mr. Luna to advise him about the government’s informal objections.
 1        2.     The defendant is in custody and does not oppose a continuance.
 2        3.     The parties agree to the continuance.
 3        This is the first request for a continuance of the sentencing hearing.
 4        DATED this 22nd day of August, 2019.
 5
 6   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 7
 8       /s/ Raquel Lazo                                /s/ Allison Reese
     By_____________________________                By_____________________________
 9   RAQUEL LAZO                                    ALLISON REESE
     Assistant Federal Public Defender              Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                                       Case No. 2:19-cr-045-RFB-NJK
 4
                    Plaintiff,                                                 ORDER
 5
            v.
 6
     TERRY LUNA,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11   Tuesday,     September      3,   2019   at   2:00       p.m.,   be   vacated   and   continued   to

12     October 3, 2019
     _____________________                  2:00 ___.m.;
                           at the hour of _______ p      or to a time and date convenient to

13   the court.

14                      26th
            DATED this _______ day of August, 2019.

15
16
                                                    RICHARD F. BOULWARE, II
17
                                                    UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                                         3
